DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 05/15/2020. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/875,860.

Examiner Note
Claims 1-7 recite “processor”. The processor has been described on Paragraph 24 of the specification clarifies it as the processor is “the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions”. Therefore, claims 1-7 are statutory under 35 USC 101.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the security platform is configured …” in claim 2, 5, 9, 12, 13, 16, and 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

  Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claim 1-20 are non-provisionally rejected on the ground of non-statutory anticipatory type double patenting as being unpatentable over claims 1 - 28 of Patent application 10708306. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and application No. 10708306  relate generally to techniques for mobile user identity and/or SIM-based IoT identity and application identity based security enforcement in service provider networks (e.g., service provider networks for mobile subscribers) are disclosed. In some embodiments, a system/process/computer program 

application 10,708,306
Current application
16/624,440
1.  A system, comprising: a processor;  and a memory coupled with the 
processor, wherein the memory is configured to provide the processor with 
instructions which when executed cause the processor to: monitor, in real-time, 
network traffic on a service provider network at a security platform to 
identify a subscriber identity for a new session, comprising to: identify, 
within the network traffic, a create session request message or a create PDP 
context request message to create the new session;  identify, within the 
network traffic, a Radio Access Technology (RAT) type;  extract the subscriber identity from the create session request message or the create PDP context request message, the subscriber identity including International Mobile Subscriber Identity (IMSI);  and extract location from the create session request message or the create PDP context request message, the location including three or more of the following: CGI (Cell Global Identifier), SAI (Service Area Identifier), RAI (Routing Area Identifier), TAI (Tracking Area Identifier), ECGI (E-UTRAN Cell Global Identifier), and LAC (Location Area Identifier);  determine an application identifier for user traffic associated with the new session at the security platform, comprising to: monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application 
 
    2.  The system recited in claim 1, wherein the security platform is 
configured with a plurality of security policies based on the subscriber 
identity and the application identifier. 
 
    3.  The system recited in claim 1, wherein the processor is configured to: 
perform security policy enforcement based on the subscriber identity and the 
application identifier. 
 
    4.  The system recited in claim 1, wherein the processor is configured to: 
perform Uniform Resource Link (URL) filtering based on the subscriber identity 
and the application identifier. 
 
    5.  The system recited in claim 1, wherein the security platform is 

identity and the application identifier. 
 
    6.  The system recited in claim 1, wherein the security platform monitors 
wireless interfaces including a plurality of interfaces for a control protocol 
and user data traffic in a mobile core network for a 3G and/or 4G network. 
 
    7.  The system recited in claim 1, wherein the security platform monitors 
wireless interfaces including a plurality of interfaces for a GPRS Tunneling 
Protocol (GTP) in a mobile core network for a 3G and/or 4G network. 
 
    8.  The system recited in claim 1, wherein the processor is configured to: 
block the new session from accessing a resource based on the security policy. 
 
    9.  The system recited in claim 1, wherein the location includes four or 
more of the following: CGI (Cell Global Identifier), SAI (Service Area 
Identifier), RAI (Routing Area Identifier), TAI (Tracking Area Identifier), ECGI (E-UTRAN Cell Global Identifier), or LAC (Location Area Identifier). 
 
    10.  The system recited in claim 1, wherein the location includes the 
following: CGI (Cell Global Identifier), SAI (Service Area Identifier), RAI 
(Routing Area Identifier), TAI (Tracking Area Identifier), ECGI (E-UTRAN Cell 
Global Identifier), and LAC (Location Area Identifier). 
 
    11.  A method, comprising: monitoring, in real-time, network traffic on a service provider network at a security platform to identify a subscriber 

traffic, a create session request message or a create PDP context request 
message to create the new session;  identifying, within the network traffic, a 
Radio Access Technology (RAT) type;  extracting the subscriber identity from 
the create session request message or the create PDP context request message, 
the subscriber identity including International Mobile Subscriber Identity 
(IMSI);  and extracting location from the create session request message or the 
create PDP context request message, the location including three or more of the 
following: CGI (Cell Global Identifier), SAI (Service Area Identifier), RAI 
(Routing Area Identifier), TAI (Tracking Area Identifier), ECGI (E-UTRAN Cell 
Global Identifier), and LAC (Location Area Identifier);  determining an 
application identifier for user traffic associated with the new session at the 
security platform, comprising: monitoring, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application 
identifier, wherein the application identifier relates to web browsing using 
HyperText Transfer Protocol (HTTP), a Domain Name System (DNS) request, a file transfer using File Transfer Protocol (FTP), Telnet, Dynamic Host Configuration Protocol (DHCP), Transmission Control Protocol (TCP), User Datagram Protocol (UDP), Trivial File Transfer Protocol (TFTP), or any combination thereof, and wherein the tunneled user traffic includes GPRS Tunneling Protocol User Plane 
(GTP-U) traffic;  determining a security policy to apply at the security 
platform to the new session based on the subscriber identity, the RAT type, the 

allowing or passing the new session, blocking or dropping the new session, or 
restricting access of the new session;  and performing threat detection and 
threat prevention based on the subscriber identity, the RAT type, and the 
application identifier. 
 
    12.  The method of claim 11, wherein the security platform is configured 
with a plurality of security policies based on the subscriber identity and the 
application identifier. 
 
    13.  The method of claim 11, further comprising: performing security policy 
enforcement based on the subscriber identity and the application identifier. 
 
    14.  The method of claim 11, further comprising: performing Uniform 
Resource Link (URL) filtering based on the subscriber identity and the 
application identifier. 
 
    15.  The method of claim 11, wherein the security platform monitors 
wireless interfaces including a plurality of interfaces for a control protocol 
and user data traffic in a mobile core network for a 3G and/or 4G network. 
 
    16.  The method of claim 11, wherein the security platform monitors 
wireless interfaces including a plurality of interfaces for a GPRS Tunneling 
Protocol (GTP) in a mobile core network for a 3G and/or 4G network. 
 
    17.  The method of claim 11, further comprising: block the new session from 
accessing a resource based on the security policy. 
 

the following: CGI (Cell Global Identifier), SAI (Service Area Identifier), RAI (Routing Area Identifier), TAI (Tracking Area Identifier), ECGI (E-UTRAN Cell Global Identifier), or LAC (Location Area Identifier). 
 
    19.  The method of claim 11, wherein the location includes the following: 
CGI (Cell Global Identifier), SAI (Service Area Identifier), RAI (Routing Area Identifier), TAI (Tracking Area Identifier), ECGI (E-UTRAN Cell Global Identifier), and LAC (Location Area Identifier). 
 
    20.  A computer program product, the computer program product being 
embodied in a tangible non-transitory computer readable storage medium and 
comprising computer instructions for: monitoring, in real-time, network traffic 
on a service provider network at a security platform to identify a subscriber 
identity for a new session, comprising: identifying, within the network 
traffic, a create session request message or a create PDP context request 
message to create the new session;  identifying, within the network traffic, a 
Radio Access Technology (RAT) type;  extracting the subscriber identity from 
the create session request message or the create PDP context request message, 
the subscriber identity including International Mobile Subscriber Identity 
(IMSI);  and extracting location from the create session request message or the 
create PDP context request message, the location including three or more of the 
following: CGI (Cell Global Identifier), SAI (Service Area Identifier), RAI 
(Routing Area Identifier), TAI (Tracking Area Identifier), ECGI (E-UTRAN Cell 

application identifier for user traffic associated with the new session at the 
security platform, comprising: monitoring, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application 
identifier, wherein the application identifier relates to web browsing using 
HyperText Transfer Protocol (HTTP), a Domain Name System (DNS) request, a file transfer using File Transfer Protocol (FTP), Telnet, Dynamic Host Configuration Protocol (DHCP), Transmission Control Protocol (TCP), User Datagram Protocol (UDP), Trivial File Transfer Protocol (TFTP), or any combination thereof, and wherein the tunneled user traffic includes GPRS Tunneling Protocol User Plane 
(GTP-U) traffic;  determining a security policy to apply at the security 
platform to the new session based on the subscriber identity, the RAT type, the 
location, and the application identifier, wherein the security policy includes 
allowing or passing the new session, blocking or dropping the new session, or 
restricting access of the new session;  and performing threat detection and 
threat prevention based on the subscriber identity, the RAT type, and the 
application identifier. 
 
    21.  The computer program product recited in claim 20, wherein the security 
platform is configured with a plurality of security policies based on the 
subscriber identity and the application identifier. 
 
    22.  The computer program product recited in claim 20, further comprising 
computer instructions for: performing security policy enforcement based on the 

 
    23.  The computer program product recited in claim 20, further comprising 
computer instructions for: performing Uniform Resource Link (URL) filtering 
based on the subscriber identity and the application identifier. 
 
    24.  The computer program product recited in claim 20, wherein the security 
platform monitors wireless interfaces including a plurality of interfaces for a 
control protocol and user data traffic in a mobile core network for a 3G and/or 
4G network. 
 
    25.  The computer program product recited in claim 20, wherein the security 
platform monitors wireless interfaces including a plurality of interfaces for a 
GPRS Tunneling Protocol (GTP) in a mobile core network for a 3G and/or 4G 
network. 
 
    26.  The computer program product recited in claim 20, further comprising 
computer instructions for: block the new session from accessing a resource 
based on the security policy. 
 
    27.  The computer program product recited in claim 20, wherein the location 
includes four or more of the following: CGI (Cell Global Identifier), SAI 
(Service Area Identifier), RAI (Routing Area Identifier), TAI (Tracking Area 
Identifier), ECGI (E-UTRAN Cell Global Identifier), or LAC (Location Area 
Identifier). 
 
    28.  The computer program product recited in claim 20, wherein the location 


 identify, within the network traffic, a create session request message or a create PDP context request message to create the new session; extract the subscriber identity from the create session request message or the create PDP context request message, the subscriber identity including a SIM- 10based Internet of Things (IoT) identity; and determine an application identifier for user traffic associated with the new session at the security platform, comprising to: monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier, wherein the 15application identifier relates to web browsing using HyperText Transfer Protocol (HTTP), a Domain Name System (DNS) request, a file transfer using File Transfer Protocol (FTP), Telnet, Dynamic Host Configuration Protocol (DHCP), Transmission Control Protocol (TCP), User Datagram Protocol (UDP), Trivial File Transfer Protocol (TFTP), or any combination thereof, and wherein the 20tunneled user traffic includes GPRS Tunneling Protocol User Plane (GTP-U) traffic; determine a security policy to apply at the security platform to the new session based on the subscriber identity and the application identifier, wherein the security policy includes allowing or 
2. The system recited in claim 1, wherein the security platform is configured with a plurality of security policies based on the subscriber identity and the application identifier, and wherein the SIM-based IoT identity includes an International Mobile Subscriber Identity (IMSI).  
3. The system recited in claim 1, wherein the processor is configured to: s perform threat detection and/or threat prevention based on the subscriber identity and the application identifier.  
4. The system recited in claim 1, wherein the processor is configured to: perform Uniform Resource Link (URL) filtering based on the subscriber identity and the application identifier.  
10 5. The system recited in claim 1, wherein the processor is configured to: identify, within the network traffic, a Radio Access Technology (RAT) type; and perform security policy enforcement based on the subscriber identity, the RAT type, and the application identifier, wherein the security platform is configured with a plurality of security policies based on the subscriber identity, the RAT type, and the application identifier. 
 6. The system recited in claim 1, wherein the security platform monitors wireless interfaces including a plurality of interfaces for a GPRS Tunneling Protocol 
7. The system recited in claim 1, wherein the processor is configured to: block the new session from accessing a resource based on the security policy.  
20 8. A method, comprising: monitoring network traffic on a service provider network at a security platform to identify a subscriber identity for a new session, comprising to: identifying, within the network traffic, a create session request message or a create PDP context request message to create the new session; 25 extracting the subscriber identity from the create session request message or the create PDP context request message, the subscriber identity including a SIM-based Internet of Things (IoT) identity; and determining an application identifier for user traffic associated with the new session at the security platform, comprising to:  Attorney Docket No. PALOP161C153 PATENTmonitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier, wherein the application identifier relates to web browsing using HyperText Transfer Protocol (HTTP), a Domain Name System (DNS) request, a file transfer using File Transfer Protocol (FTP), Telnet, Dynamic Host 5Configuration Protocol (DHCP), Transmission Control Protocol (TCP), User Datagram Protocol (UDP), Trivial File Transfer Protocol (TFTP), or any combination thereof, and wherein the tunneled user traffic includes GPRS Tunneling Protocol User Plane (GTP-U) traffic; determining a security policy to apply at the security platform to the new session based 10on the subscriber identity and the application identifier, wherein the security policy includes allowing or passing the new session, blocking or 
is9. The method of claim 8, wherein the security platform is configured with a plurality of security policies based on the subscriber identity and the application identifier, wherein the SIM- based IoT identity includes an International Mobile Subscriber Identity (IMSI).  
10. The method of claim 8, further comprising: performing threat detection and/or threat prevention based on the subscriber identity and 20the application identifier.  
11. The method of claim 8, further comprising: performing Uniform Resource Link (URL) filtering based on the subscriber identity and the application identifier.  
12. The method of claim 8, further comprising:  25identifying, within the network traffic, a Radio Access Technology (RAT) type; and performing security policy enforcement based on the subscriber identity, the RAT type, and the application identifier, wherein the security platform is configured with a plurality of security policies based on the subscriber identity, the RAT type, and the application identifier.  
13. The method of claim 8, wherein the security platform monitors wireless interfaces including a plurality of interfaces for a GPRS Tunneling Protocol (GTP) in a mobile core network for a 3G and/or 4G network.  

15. A computer program product, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for: monitoring network traffic on a service provider network at a security platform to 10identify a subscriber identity for a new session, comprising: monitoring network traffic on a service provider network at a security platform to identify a subscriber identity for a new session, comprising to: identifying, within the network traffic, a create session request message or a create PDP context request message to create the new session;  isextracting the subscriber identity from the create session request message or the create PDP context request message, the subscriber identity including a SIM-based Internet of Things (IoT) identity; and determining an application identifier for user traffic associated with the new session at the security platform, comprising to:  20monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier, wherein the application identifier relates to web browsing using HyperText Transfer Protocol (HTTP), a Domain Name System (DNS) request, a file transfer using File Transfer Protocol (FTP), Telnet, Dynamic Host Configuration Protocol (DHCP), Transmission Control Protocol (TCP), User Datagram 25Protocol (UDP), Trivial File Transfer Protocol (TFTP), or any combination thereof, and wherein the tunneled user traffic includes GPRS Tunneling Protocol User Plane (GTP-U) traffic; determining a security policy to apply at the security platform to the new 
16. The computer program product recited in claim 15, wherein the security platform is configured with a plurality of security policies based on the subscriber identity and the 5application identifier, wherein the SIM-based IoT identity includes an International Mobile Subscriber Identity (IMSI).  
17. The computer program product recited in claim 15, further comprising computer instructions for: performing threat detection and/or threat prevention based on the subscriber identity and 10the application identifier.  
18. The computer program product recited in claim 15, further comprising computer instructions for: performing Uniform Resource Link (URL) filtering based on the subscriber identity and the application identifier.  
is19. The computer program product recited in claim 15, further comprising computer instructions for: identifying, within the network traffic, a Radio Access Technology (RAT) type; and performing security policy enforcement based on the subscriber identity, the RAT type, and the application identifier, wherein the security platform is configured with a plurality of 20security policies based on the subscriber identity, the RAT type, and the application identifier.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 7-9, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8,464,320 to Archer et al (“Archer (320)”) ( listed in IDS 05/15/2020) in view of US Patent No. 9,219,751 issued to Archer et al (“Archer (631)”) and further and in view of US Patent Application No. 7,865,944 to Shu et al (“Shu”) ( listed in IDS 05/15/2020). 


Regarding claim 1,  Archer(320) discloses a system, comprising: a processor configured to:, and a memory coupled to the processor and configured to provide the processor with instructions [Col. 2 line 58-64, FIG. 2 is a diagram illustrating components of exemplary network device 105.  In some implementations, network devices 105 and authentication server 120 may include similar components.  Referring to FIG. 2, network device 105 (e.g., a workstation, monitoring device, etc.) may include bus 210, processor 220, memory 230, storage device 240…]; and
monitor network traffic on a service provider network at a security platform to 5identify a subscriber identity for a new session [Col. 5 lines 48-50,   policy identification logic 320 may be further configured to monitor accesses/information for a number of users and network devices 105]; and
 and determine an application identifier for user traffic associated with the new session at the security platform, comprising to [Col. 4 lines 40-51, the received information may include information relating to an authenticated security session for a particular resource, service, or application.  For example, the received information may include a resource identifier, such as a database identifier, web site or address (e.g., uniform resource locator (URL)), application name, service name, originating network name/number, or session identifier and a user identifier, such as a username, identification number, etc. The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user]; and
wherein the 15application identifier relates to web browsing using HyperText Transfer Protocol (HTTP), a Domain Name System (DNS) request, a file transfer using File Transfer Protocol (FTP), Telnet, Dynamic Host Configuration Protocol (DHCP), Transmission Control Protocol (TCP), User Datagram Protocol (UDP), Trivial File Transfer Protocol (TFTP), or any combination thereof [Col. 4 lines 40-51, the received information may include information relating to an authenticated security session for a particular resource, service, or application.  For example, the received information may include a resource identifier, such as a database identifier, web site or address (e.g., uniform resource locator (URL)), application name, service name, originating network name/number, or session identifier and a user identifier, such as a username, identification number, etc. The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user]; and
determine a security policy to apply at the security platform to the new session based on the subscriber identity and the application identifier [Col. 2 lines 14-19, in some implementations, the security policies may be application or resource-based.  In such instances, depending on the information received from facial recognition device 105-2(subscriber identity), for example, certain resources (e.g., applications, network connections, web sites, services, etc.) may be disabled or blocked, while other resources may remain available]; and
 wherein the security policy includes allowing or passing the new session, blocking or dropping the new session, or restricting access 25of the new session [Col. 2 lines 36-42, authentication server 120 includes any device or combination of devices configured to receive session and monitored information from network devices 105 and identify security rules or policies based on the received information.  Identified rules may be used to authenticate a user or, when authentication is not satisfied, to block access to resources or applications when the user (or users) is not authenticated.], and  [Col. 10 lines 28-32, when the first user is not 
 perform security policy enforcement based on the subscriber identity and the application identifier [Col. 2 lines 36-42, authentication server 120 includes any device or combination of devices configured to receive session and monitored information from network devices 105 and identify security rules or policies based on the received information.  Identified rules may be used to authenticate a user or, when authentication is not satisfied, to block access to resources or applications when the user (or users) is not authenticated], and [Col.3 lines 32-34, authentication server 120 and/or network devices 105 may perform processing associated with ascertaining and enforcing monitored state authentication policies].
Archer (320) does not explicitly discloses, however, Archer (631) discloses identify, within the network traffic, a create session request message or a create PDP context request message to create the new session [¶137, For deployment in a mobile network (e.g., 3GPP GRPS/UMTS, LTE, etc.) it is beneficial to have subscriber and device information and location as well as other mobility parameters for subscriber, device, and location-based traffic management.  This can be accomplished in part by inspecting control plane messages exchanged between gateways (e.g., GTP-C over the Gn interface, GTPv2 over the S4/S11 or S5/S8 interfaces, etc.) or by receiving mobility information from other network nodes (e.g., RNC, MME, etc.).  Packet processing element 335 may perform control plane processing.  It may receive control plane (e.g., GTP-C) messages and parse relevant control-plane messages exchanged between gateways in order to extract and map subscribers and devices to locations]; and
 extract the subscriber identity from the create session request message or the create PDP context request message, the subscriber identity including a SIM- 10based Internet of Things (IoT) identity [¶144] Media session policy actions may be further scoped or constrained by one or more individual or aggregate media session characteristics, such as: [¶145] subscriber (IMEI, IMSI, MSISDN, IP address), subscriber tier, roaming status].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer(320)  with the teaching Archer(631) in order to   controlling access of multimedia content in streaming sessions[Archer(631), abstract].
Archer (320) and Archer (631) do not explicitly disclose, however, Shu discloses monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier, and wherein the 20tunneled user traffic includes GPRS Tunneling Protocol User Plane (GTP-U) traffic [Col. 1 lines 58-67- Col. 2 lines 1-6, A GTP firewall is a generic network firewall that supports the GTP protocol.  In the GPRS network, one or more GTP firewalls may be provided at the Gn or Gp interface in the network.  For example in FIG. 1, between SGSN 123 and GGSN 152 is a Gn interface.  A GTP firewall 141 at the Gn interface may be used to filter packets that are sent to, and received by, SGSN 123… GTP firewall 141 may inspect packets sent through the interface and apply policies to support the security of SGSN 123.  GTP firewall 141 may be configured to inspect tunnel traffic], and [Col.8 lines 14-22, FIG. 5 is another block diagram illustrating a GPRS network 500 including a GTP intercept device 147 positioned inline between an SGSN 123 and a GGSN 152 and operable to provide lawful interception of GTP traffic between SGSN 123 and GGSN 152 independent from a GTP firewall 144, consistent with principles of the invention.  GTP intercept GTP traffic between SGSN 123 and GGSN 152 passes through inline GTP intercept device 147].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer(320) and Archer(631) with the teaching Shu in order to  intercept GPRS Tunneling Protocol ("GTP") packets by receiving a GTP tunnel packet(traffic) through GTP firewall, determining whether the GTP tunnel packet is to be intercepted, intercepting GTP tunnel packets if it is determined that the GTP tunnel packet is to be intercepted, and processing the intercepted GTP tunnel packets based on an access control Policy [Shu, abstract, Col. 4 lines 57-67- Col. 5 lines 1-6].
Regarding claims 2, 9, and 16,  Archer(320) discloses wherein the security platform is configured with a plurality of security policies based on the subscriber identity and the application identifier) [Col. 2 lines 14-19, in some implementations, the security policies may be application or resource-based.  In such instances, depending on the information received from facial recognition device 105-2, for example, certain resources (e.g., applications, network connections, web sites, services, etc.) may be disabled or blocked, while other resources may remain available], and [Col. 2 lines 36-42].
Regarding claims 4, 11, and 18, Archer(320)  discloses wherein the processor is configured to: perform Uniform Resource Link (URL) filtering based on the subscriber identity and the application identifier[Col. 4 lines 40-51,  the received information may include a resource identifier, such as a database identifier, web site or address (e.g., uniform resource locator (URL)), application name, service name, originating network name/number, or session identifier and a user identifier, such as a username, identification number, etc. The monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user].
Regarding claims 7, 14, and 20, Archer (320) discloses wherein the processor is configured to: block the new session from accessing a resource based on the security policy [Col. 2 lines 36-42, authentication server 120 includes any device or combination of devices configured to receive session and monitored information from network devices 105 and identify security rules or policies based on the received information.  Identified rules may be used to authenticate a user or, when authentication is not satisfied, to block access to resources or applications when the user (or users) is not authenticated.], and [Col. 10 lines 28-32, when the first user is not determined to be an authorized user (block 605--NO), authenticated resource/application 520 may deny access to the first user (block 610) and may notify the first user].
 	Archer (320) and Shu do not explicitly disclose, however Archer (631) discloses wherein the SIM-based IoT identity includes an International Mobile Subscriber Identity (IMSI).  
 [¶144] Media session policy actions may be further scoped or constrained by one or more individual or aggregate media session characteristics, such as: [¶145] subscriber (IMEI, IMSI, MSISDN, IP addre that access to resource/application is denied (block 615)].
Regarding claims 8, and 15, these claims are interpreted and rejected for the same rational set forth in claim 1.
ss), subscriber tier, roaming status].

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8,464,320 to Archer et al (“Archer (320)”) ( listed in IDS 05/15/2020) in .
Regarding claims 3, 10, and 17, Archer (320), Archer (631) and Shu do not explicitly disclose, however, Brandwine discloses wherein the processor is configured to: s perform threat detection and/or threat prevention based on the subscriber identity and the application identifier.  Bardwine discloses wherein the security platform is configured to perform threat detection and/or threat prevention based on the subscriber identity and the application identifier [Col. 5 lines 8-19, The intrusion detection service may use the correlated threat information generated based at least in part on the information on network traffic 146 and/or decisions on traffic 148 to perform various attack mitigation and attack detection operations.  Furthermore, the intrusion detection system may use the information on network traffic 146 to update firewall settings, intrusion detection settings, and other security settings of various computing systems operated by the computing resource service provider and/or the customer.  An intrusion prevention system may also use the information on network traffic 146 and/or decisions on traffic 148 to determine and apply a set of security policies.], and [Col. 6 lines 34-41, the display pane 204 may display a variety of information to the customer such as process identifier associated with the network traffic, application identifier associated with the network traffic, host identifier associated with the network traffic, network address associated with the network traffic, port number associated with the network traffic, user identifier associated with the network traffic].

information on network traffic and decisions on traffic a security service and an intrusion prevention system uses the information on network traffic and/or decisions on traffic to determine and apply a set of security policies [Brandwine, Col. 4 lines 64-67- Col. 5 lines 1-24].

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8,464,320 to Archer et al (“Archer (320)”) ( listed in IDS 05/15/2020) in view of US Patent No. 9,219,751 issued to Archer et al (“Archer (631)”) and further and in view of US Patent Application No. 7,865,944 to Shu et al (“Shu”) ( listed in IDS 05/15/2020) and in view of US Patent Application No.2016/0135219 to Jain et al (“Jain”) ( listed in IDS 05/15/2020).
Regarding claims 5, 12, and 19, Archer (320) discloses wherein the processor is configured to:; and perform security policy enforcement based on the subscriber identity, and the application identifier, wherein the security platform is configured with a plurality of security policies based on the subscriber identity, and the application identifier [Col. 2 lines 14-19, in some implementations, the security policies may be application or resource-based.  In such instances, depending on the information received from facial recognition device 105-2(subscriber identity), for example, certain resources (e.g., applications, network connections, web sites, services, etc.) may be disabled or blocked, while other resources may remain available], and [Col. 4 lines 40-51, the received information may include information relating to an authenticated security session for a particular resource, service, or application.  For example, application name, service name, originating network name/number, or session identifier and a user identifier, such as a username, identification number, etc. The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user].
Archer(320) , Archer(631) and Shu do not explicitly disclose, however, Jain discloses  identify, within the network traffic, a Radio Access Technology (RAT) type, RAT type[Abstract, receiving an indication of a radio access technology (RAT) change for a user equipment (UE); determining availability of a preferred RAT type for a policy related rule associated with the UE, wherein the policy related rule includes, at least in part, the preferred RAT type for one or more service data flows for the UE; and configuring the one or more service data flows for the UE based, at least in part, on a change in availability of the preferred RAT type following the RAT change.  In at least one case, the method can include routing downlink packets to the UE using the one or more service data flows for the preferred RAT type if the preferred RAT type is available].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer(320) , Archer(631) and Shu with the teaching Jain in order to determine availability of a preferred RAT type for a policy related rule associated with the UE and configuring one or more services data flows for the US based on the preferred RAT type[ Jain, Abstract].

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8,464,320 to Archer et al (“Archer (320)”) ( listed in IDS 05/15/2020) in view of US Patent No. 9,219,751 issued to Archer et al (“Archer (631)”) and further and in view of US Patent Application No. 7,865,944 to Shu et al (“Shu”) ( listed in IDS 05/15/2020) and in view of US Patent Application No. 2014/0321278 to Cafarelli et al (“Cafarelli”) ( listed in IDS 05/15/2020).
Regarding claims 6, and  13 Archer(320) , Archer(631)  do not explicitly disclose, however, Shu discloses wherein the security platform monitors wireless interfaces including a plurality of interfaces for a GPRS Tunneling Protocol (GTP) [ FIG. 1 , see corresponding text for more detail ,… Packets may be transferred transparently between the mobile station and the Internet through GPRS network tunnels using a GPRS Tunneling Protocol ("GTP") (i.e., GTP tunnels)… A GTP firewall 141 at the Gn interface may be used to filter packets that are sent to, and received by, SGSN 123…].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer(320)  and Archer(631)  with the teaching Shu in order to  intercept GPRS Tunneling Protocol ("GTP") packets by receiving a GTP tunnel packet(traffic) through GTP firewall, determining whether the GTP tunnel packet is to be intercepted, intercepting GTP tunnel packets if it is determined that the GTP tunnel packet is to be intercepted, and processing the intercepted GTP tunnel packets based on an access control Policy [Shu, abstract, Col. 4 lines 57-67- Col. 5 lines 1-6].
	Archer(320) , Archer(631) and Shu do not explicitly disclose, however, Cafarelli discloses in a mobile core network for a 3G and/or 4G network [¶128, the processing unit 142 may also be configured to monitor different interfaces, such as S3 and S4 interfaces, and 3G GPRS and LTE networks when LTE devices roam into 3G GPRS coverage area].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer (320), Archer (631) and Shu with the teaching Cafaelli in order to implement network monitoring tools designed to gather and process network traffic and determining the network flow is desired to be monitored. [Cafarelli, Abstract, ¶¶3, 5].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Even though the” PDP context request” is not mapped in claim limitations in this application because of the optional word “OR”, however these are some of  prior art applications and NPL mentioned which are relevant  references for PDP context request :
BU 2009/0088147, Para. 33-34; Koodli 2011/0075675, para. 98] .
https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-carrier-52/GTP_IMSI_filtering.htm
create PDP request or response ( advanced filtering);https://www.arib.or.jp/english/html/overview/doc/STD-T63v9_
30/5_Appendix/Rel4/29/29060-4b0.pdf Page 18-20 PDP context request, table 5.
Dukes ( 8,612,612)) [ RAT type].
Kailash(US8,458,786) [ Abstract, read the whole Application content].
Kawasaki (2019/0028933)[ RAT type].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHRIAR ZARRINEH/            Examiner, Art Unit 2497